Citation Nr: 0727860	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO. 04-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as ten percent (10%) disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO) that was rendered in March 2004. 

FINDINGS OF FACT

1.    The veteran in this case had active military service 
between 1941 and 1946.  

2.    A Certificate of Death shows that the veteran died in 
October 2006 while his appeal was pending.  

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

 As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the aveteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). In 
reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2006).   

ORDER

The appeal is dismissed.




____________________________________________
Joaquin Aguayo Pereles
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


